SUMMERS, Justice
(concurring).
I concur in the ruling denying the application for a writ of certiorari in this case for I am convinced of the correctness of the decision of the Court of Appeal (132 So.2d 897).
The only issue presented by the application which this Court has not heretofore adjudicated is the effect of Act 727 of 19541 upon the prior jurisprudence of this State construing Act 62 of 1912.
The Act of 1954 is an effort on the part of the Legislature to render nugatory the settled judicial construction of the 1912 act, by declaring that what an entirely different Legislature had in mind over two generations before was a purpose and intent which is the very antithesis of what has been judicially declared to be the 1912 Legislature’s "manifest purpose”.
Article II, Sections 1 and 2, of the LSA-Louisiana Constitution provides for the distribution of the powers of government into three distinct departments — legislative, executive and judicial — and that no one of these departments, nor any person or collection of persons holding office in one of them, shall exercise power properly belonging to either of the other. This constitutional expression of the traditional American principle of separation of powers in government has been steadfastly upheld by this Court, and the Constitution charges obedience to this mandate by all state officials.
It is also a fundamental rule of constitutional law that the interpretation and construction of legislative acts in litigation are matters exclusively within the province of the courts. It does not lie within the *1061domain of the lawmakers to interpret their own laws.2
For these reasons I do not consider the Act of 1954 can change the meaning of the Act of 1912.
The other issues presented by the application have been answered by this Court by decisions in Atchafalaya Land Co. v. F. B. Williams Cypress Co., 146 La. 1047, 84 So. 351 (1920), Atchafalaya Land Co. v. Dibert, Stark & Brown Cypress Co., 157 La. 689, 102 So. 871 (1925); State v. Sweet Lake Land & Oil Co., 164 La. 240, 113 So. 833 (1927); Realty Operators, Inc. v. State Mineral Board, 202 La. 398, 12 So.2d 198 (1942); O’Brien v. State Mineral Board, 209 La. 266, 24 So.2d 470 (1946); Humble Oil & Refining Co. v. State Mineral Board, 223 La. 47, 64 So.2d 839 (1953); and California Co. v. Price, 225 La. 706, 74 So.2d 1 (1954).
In addition to the correctness of the decisions in the Humble Oil & Refining Co. and California Co. cases, supra, I am convinced that constancy in our jurisprudence, especially when a rule of property has been established, is not only expected but vitally necessary to the stability of our system of law.

. LSA-R.S. 9:1107-1109.


. Cotton v. Brien, 6 Rob. 115; Perry v. Com’rs, etc. of Clinton & Port Hudson R. Co., 11 Rob. 412; City of New Orleans v. Louisiana Mutual Insurance Company, 26 La.Ann. 499; American Printing House for Blind, Louisiana Board of Trustees v. Dupuy, 37 La.Ann. 188; Parish of Caddo v. Parish of DeSoto, 114 La. 366, 38 So. 273; State ex rel. Parish Board of Health of Calcasieu Parish v. Police Jury of Calcasieu Parish, 161 La. 1, 108 So. 104; State ex rel. Ward v. Board of Sup’rs of Elections, 186 La. 949, 173 So. 726; State ex rel. Porterie v. Housing Authority of New Orleans, 190 La. 710, 182 So. 725; and State Licensing Board for Contractors v. State Civil Service Comm., La.App., 110 So. 2d 847, 850, affirmed 240 La. 331, 123